UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6296


JERMAINE B. WRIGHT,

                Petitioner - Appellant,

          v.

WARDEN MICHAEL MCCALL,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   David C. Norton, District Judge.
(8:11-cv-02716-DCN)


Submitted:   May 23, 2013                       Decided:   May 29, 2013


Before MOTZ and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jermaine B. Wright, Appellant Pro Se.   Donald John Zelenka,
Senior   Assistant Attorney  General, James   Anthony Mabry,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jermaine        B.    Wright     seeks      to    appeal       the     district

court’s    order     accepting        the     recommendation         of    the     magistrate

judge and dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a     certificate        of   appealability.             28   U.S.C.

§ 2253(c)(1)(A) (2006).              A certificate of appealability will not

issue     absent     “a       substantial       showing        of    the    denial      of    a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating           that   reasonable        jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.     Cockrell,       537    U.S.       322,   336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Wright has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                  We

dispense      with       oral      argument     because        the    facts       and    legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3